DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 22, and 23, “the operational situations,” (22) or “the operational situation” (21 and 23) but it is unclear if this refers to “the previously defined operational situations” (plurality) or an operational situation (singularity) or one of the previously defined operational situations.  Further which of the plurality of previously defined situations, if so? The office recommends clearer labeling of the current or obtained operational situation used throughout the claim drafting. 
Claim 25 recites the limitation "the lifetime" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation " the corresponding stored operational situation " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation " the stored operational situations " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106815771 to Xue Yang et al. (X1) in view of US 2018/0142674 to Hammerum et al. (H1) and US 2014/0178197 to Risager et al. (R1).
[X1 references are made to the citation provided by IFW with Applicants IDS of Jan 13, 2022]

In Re Claim 31:
X1 teaches:
	A method for registering an operational satiation in a wind turbine comprising: [Abstract]
	Obtaining operational data for operation of a wind turbine including signals or setpoints (10m intervals) of one or more turbine components. [Page 3/8, ¶19-29 disclose sampling load and rain flow data. The setpoints and rain flow values]

X1 does not teach:
	A  wind turbine controller; determining a change in the operational data indicating an end of the operational situation; and deriving operational metadata for the operational situation from the operational data during  the operational situation.

H1 teaches:
	A wind turbine controller (200) for obtaining operational data including signals or setpoints of one or more wind turbine components under the control of the controller, [Page 3, ¶40 discloses state values of operational state of the wind turbine from sensors readings and data. {age 2, ¶34-35 discloses the control system and sampling the data.]
Determining a change in the operational data indicating an end of the operational situation; [Page 2, ¶35 discloses the data is current operational data, which means it will determine a change i.e. new operational system, which will predicate a new trajectory and fatigue control.]
Deriving operational data for the operational situation from the operational data determined during the operational situation. [Page 3, ¶40-42, 48-56. Based upon the sensed data corresponding to the operational situation, the fatigue level of a component may be determined based upon historic fatigue measure in the past as tied to this value or from the MPC modeling, further once the operational data is matched, fatigue loads are determined and updated. Page 5, ¶78-81.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1 to include the steps of obtaining operational data based upon operational systems to determine accumulated fatigue load on the system and  change the operation of the turbine based upon the data as taught by H1, for the purpose of utilizing the load monitoring system of X1, to more accurately monitor fatigue, and prevent damage to the turbine by controlling when the operational situation increases the load.  This would yield the limitation of A  wind turbine controller; determining a change in the operational data indicating an end of the operational situation; and deriving operational data for the operational situation from the operational data during  the operational situation.

R1 teaches:
	When utilizing sensor data for controlling a wind turbine, for blade sensor data and load data, it can be desirable to use mean blade sensor data and a number of standard deviations, for the load threshold varies as a function of the measured blade sensor data over time for that sector. [Page 2, ¶21.] This can advantageously reduce the memory requirements of the system and storage. [Page 2, ¶22.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, which utilizes load sensor data to utilize the analysis of H1, to utilize metadata such as average or standard deviation of the data being recorded, as taught by R1, for the purpose of reducing memory requirements of the system and storage.  This would yield the limitation of metadata.

In Re Claims 32-34:
X1 as modified in claim 31 teaches:
	The method according to claim 31, further comprising:
	(Claim 32) the operational metadata includes one or more of average values, mean values, and standard deviations of the operational data during a time period of the operational situation.  [R1, Page 2, ¶21-22 discloses the data is mean data or standard deviation data.]
	(Claim 33) sending the operational metadata to a module (H1, 63) for determining fatigue loads. [H1, Page 5, ¶79.]
	(Claim 34) claim 33, matching operational situation to a known operational situation from an operational situations database that comprises a plurality of known operational situations defined by operational metadata and corresponding fatigue loads; and wherein the matching comprises comparing the operational metadata for the operational situation with the operational metadata of the plurality of known operational situations. [H1, Page 3, ¶40-42, 48-56 discloses once the operational data is matched, fatigue loads are determined and updated. Page 5, ¶78-81.]

Claim(s) 16, 20-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106815771 to Xue Yang et al. (X1) in view of US 2018/0142674 to Hammerum et al. (H1) and US 2014/0178197 to Risager et al. (R1) and US 2019/0178231 to Tomas et al. (T1).
[X1 references are made to the citation provided by IFW with Applicants IDS of Jan 13, 2022]

In Re Claim 16:
X1 teaches:
	A method for determining accumulated fatigue loads in a wind turbine, the method comprising: [Abstract]
	Obtaining operational data for operation of a wind turbine. [Page 3/8, ¶19-29 disclose sampling load and rain flow data.]

X1 does not teach:
	Obtaining operational metadata for an operational situation of the wind turbine, determining whether the operational metadata corresponds to operational metadata from one of a plurality of previously defined operational situations  for which fatigue loads are known, the plurality of previously defined operational situations stored in an operational situations database; and  when the operational metadata for an operational situation substantially corresponds to the operational metadata of one of the plurality of the previously defined operational situations, then; summing historically accumulated fatigue loads corresponding to the previously defined operational situation to determine total accumulated fatigue loads in the wind turbine; and performing an operational change in the wind turbine based on the total accumulated fatigue loads. 

H1 teaches:
	Obtaining operational data for an operational situation of the wind turbine, [Page 3, ¶40 discloses state values of operational state of the wind turbine from sensors readings and data.]
determining whether the operational data corresponds to operational data from one of a plurality of previously defined operational situations  for which fatigue loads are known, the plurality of previously defined operational situations stored in an operational situations database ; and [Page 3, ¶40-42, 48-56. Based upon the sensed data corresponding to the operational situation, the fatigue level of a component may be determined based upon historic fatigue measure in the past as tied to this value or from the MPC modeling.]
when the operational metadata for an operational situation substantially corresponds to the operational metadata of one of the plurality of the previously defined operational situations determine a fatigue load value equivalent to the stored data [As cited above, Page 3, ¶40-42, 48-56 discloses once the operational data is matched, fatigue loads are determined and updated. Page 5, ¶78-81.]
performing an operational change in the wind turbine based on the total accumulated fatigue loads. [Per Page 5, ¶74-75 discloses the system may downrate the power production based upon reducing fatigue impact, to improve performance.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1 to include the steps of obtaining operational data based upon operational systems to determine accumulated fatigue load on the system and  change the operation of the turbine based upon the data as taught by H1, for the purpose of utilizing the load monitoring system of X1, to more accurately monitor fatigue, and prevent damage to the turbine by controlling when the operational situation increases the load.  This would yield the limitation of obtaining operational data for an operational situation of the wind turbine, determining whether the operational data corresponds to operational data from one of a plurality of previously defined operational situations  for which fatigue loads are known, the plurality of previously defined operational situations stored in an operational situations database; and  when the operational data for an operational situation substantially corresponds to the operational data of one of the plurality of the previously defined operational situations, then; summing historically accumulated fatigue loads corresponding to the previously defined operational situation and performing an operational change in the wind turbine based on the total accumulated fatigue loads.

R1 teaches:
	When utilizing sensor data for controlling a wind turbine, for blade sensor data and load data, it can be desirable to use mean blade sensor data and a number of standard deviations, for the load threshold varies as a function of the measured blade sensor data over time for that sector. [Page 2, ¶21.] This can advantageously reduce the memory requirements of the system and storage. [Page 2, ¶22.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, which utilizes load sensor data to utilize the analysis of H1, to utilize metadata such as average or standard deviation of the data being recorded, as taught by R1, for the purpose of reducing memory requirements of the system and storage.  This would yield the limitation of metadata.

T1 teaches:
Updating the fatigue on a system by accumulated fatigue loads based on the predicted trends. [Pages 2-3, ¶37-38.]  This results in the summing of the accumulated fatigue loads and modeled loads used to update the determined operational life of the system, and real time fatigue accumulated, assists in determining when the part should be replaced. [Page 3, ¶42-47.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, and the historical modeled fatigue loads of H1, to apply said loads to a summed accumulated fatigue loads and modeled loads as taught by T1, for the purpose of improving the determination of part lifetime and when to apply an appropriate replacement.  This would yield the limitation of summing historically accumulated fatigue loads corresponding to the previously defined operational situation to determine total accumulated fatigue loads in the wind turbine.

In Re Claims 20-24:
X1 as modified in claim 16 teaches:
	The method according to claim 16, further comprising:
	(Claim 20) determining damage equivalent loads for the operational situation based on rain flow counting cycles for known operational situations. [X1, Page 3, ¶21-25 discloses rainflow analysis.  H1, Page 4, ¶58-62 discloses using rainflow cycles as operational situations and for determining predicted increase to fatigue loading. T1 Page 6, ¶77-79 discloses using rainflow data for fatigue load determinations.]
	(Claim 21) estimating a remaining lifetime for one or more components of the wind turbine based on the total accumulated fatigue loads. [T1, Page 6, ¶84-91 disclose accumulated fatigue load to determine the design lifetime and fatigue trend for its accumulation.]
	(Claim 22) the operational situation is a grid event. [X1, Page 4, ¶32 discloses conditions that the monitoring can be applied for, is shutdown, which is a grid condition.  H1, Page 2, ¶32 discloses a grid connection for the monitored data, ¶34 discloses monitoring the power level is one of the operating status data. T1, Page 6, ¶81 discloses operations where accumulated fatigue events can matter include shutdowns or grid-loss.]
	(Claim 23) the operational metadata includes one or more of average values, mean values, and standard deviations of operational data during a time period of the operational situation. [R1, Page 2, ¶21-22 discloses the data is mean data or standard deviation data.]
	(Claim 24) the operational change comprises uprating or downrating the turbine. [H1 teaches, downrating the turbine produced power, based upon the increased damage. Page 5, ¶75.]

In Re Claim 25:
X1 teaches:
	A system for determining fatigue loads in a wind turbine, comprising: [Abstract]
	A local wind turbine [Abstract] configured to determine operational data for operation of a wind turbine. [Page 3/8, ¶19-29 disclose sampling load and rain flow data.]

X1 does not teach:
	A local wind turbine module  configured to determine operational metadata for an operational situation of the wind turbine, a load estimation module configured to determine fatigue loads corresponding to the operational metadata for an operational situation; and a module configured to determine accumulated fatigue loads or accumulated damage equivalent loads for the wind turbine by summing accumulated fatigue loads or damage equivalent loads for operational situations that have occurred during the lifetime of the wind turbine. 

H1 teaches:
	A local wind turbine module(controller 200) obtaining operational data for an operational situation of the wind turbine, [Page 3, ¶40 discloses state values of operational state of the wind turbine from sensors readings and data. Page 2, ¶34 discloses the controller with processor and memory.]
A load estimation module (63, 64) configured to determine operational data for an operational situation of the wind turbine; [Page 3, ¶40-42, 48-56. Based upon the sensed data corresponding to the operational situation, the fatigue level of a component may be determined based upon historic fatigue measure in the past as tied to this value or from the MPC modeling. Page 5, ¶78-80 discloses the fatigue loads determinants.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1 to include the steps of obtaining operational data based upon operational systems to determine accumulated fatigue load on the system and  change the operation of the turbine based upon the data as taught by H1, for the purpose of utilizing the load monitoring system of X1, to more accurately monitor fatigue, and prevent damage to the turbine by controlling when the operational situation increases the load.  This would yield a local wind turbine module(controller 200) obtaining operational data for an operational situation of the wind turbine, and a load estimation module (63, 64) configured to determine operational data for an operational situation of the wind turbine.

R1 teaches:
	When utilizing sensor data for controlling a wind turbine, for blade sensor data and load data, it can be desirable to use mean blade sensor data and a number of standard deviations, for the load threshold varies as a function of the measured blade sensor data over time for that sector. [Page 2, ¶21.] This can advantageously reduce the memory requirements of the system and storage. [Page 2, ¶22.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, which utilizes load sensor data to utilize the analysis of H1, to utilize metadata such as average or standard deviation of the data being recorded, as taught by R1, for the purpose of reducing memory requirements of the system and storage.  This would yield the limitation of metadata.

T1 teaches:
Updating the fatigue on a system by accumulated fatigue loads based on the predicted trends. [Pages 2-3, ¶37-38.]  This results in the summing of the accumulated fatigue loads and modeled loads used to update the determined operational life of the system, and real time fatigue accumulated, assists in determining when the part should be replaced. [Page 3, ¶42-47.] This can be performed by a module (249) configured to determine accumulated fatigue loads or accumulated damage equivalent loads for the wind turbine by summing accumulated fatigue loads or damage equivalent loads for operational situations that have occurred during the lifetime of the wind turbine. [Page 9, ¶129-131 discloses the fatigue system can be contained within processes and modules in the controllers.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, and the historical modeled fatigue loads of H1, to apply said loads to a summed accumulated fatigue loads and modeled loads as taught by T1, for the purpose of improving the determination of part lifetime and when to apply an appropriate replacement.  This would yield by a module configured to determine accumulated fatigue loads or accumulated damage equivalent loads for the wind turbine by summing accumulated fatigue loads or damage equivalent loads for operational situations that have occurred during the lifetime of the wind turbine.

In Re Claims 26-27 and 29:
X1 as modified in claim 25 teaches:
	The system according to claim 25, further comprising:
	(Claim 26) the local wind turbine module is configured to send the operational metadata for an operational situation to the module for determining accumulate fatigue loads. [T1 discloses, Page 9, ¶131 that controller may include communications modules to communicate between the sensor components, (operational metadata) and the controller T1, for determining the data for accumulated loads of fatigue.]
(Claim 27) the module for determining accumulated fatigue loads is configured to determine whether the operational metadata for an operational situation substantially corresponds to operational metadata of one of a plurality of previously defined operational situations and if so, the damage equivalent loads for the operational situation are determined to be equal to the damage equivalent loads of the corresponding stored operational situation. [H1, Page 3, ¶40-42, 48-56 discloses once the operational data is matched, fatigue loads are determined and updated. Page 5, ¶78-81.]
	(Claim 29) wherein the module for determining accumulated fatigue loads is configured to determine a remaining lifetime of the wind turbine or of one or more components of the wind turbine based on the accumulated fatigue loads or the accumulated damage equivalent loads. [T1, Page 6, ¶84-91 disclose accumulated fatigue load to determine the design lifetime and fatigue trend for its accumulation.]
Claim(s) 17-19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over X1, H1, R1, and T1 as applied to claims 16 and 25 above, and further in view of US 2019/0018403 to Ueki (U1).

In Re Claim 17:
X1 as modified in claim 16 teaches:
	(sending operational metadata for an operational situation to a load estimation module (H1, 63) when the operational metadata for an operational situation corresponds to the operational metadata of any of the plurality of previously defined operational situations. 

X1 as modified in claim 16 does not teach:
	Wherein the operational situation does not correspond to any of the previously defined operational situations.

U1 teaches:
It is well-known in the art when the damage state of the system is not found on the database. It can be desirable to build a new entry, using the state quantity (9) and load history (8) and using interpolation, for a new estimation curve (15) to a change database (13).  This datapiece and estimation, can be used to determine the new curve and life and tore this in the database (13). This yields a new piece of data for estimate state quantity change data to be utilized in an updated model.  [Page 5, ¶50-52.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, to formulate a new operational metadata and estimated fatigue curve for the operational situations that aren’t found, as taught by U1, for the purpose of providing new fatigue estimation curves to accommodate component lifetime estimates when an existing estimation curve is not present and improve fatigue accumulation models.  This would yield, when the operational metadata does not correspond to a previously defined operational situation, creating a new operational fatigue load estimation.

In Re Claims 18-19:
X1 as modified in claim 17 teaches:
	The method of claim 17, wherein:
	(Claim 18) the load estimation module creates a new operational situation based on the operational metadata for an operational situation and estimated fatigue loads. [Per U1, Page 5, ¶51, a new estimation curve is manufactured(15) for the new situation.  H1 discloses a fatigue module(63) Page 5, ¶79, which can utilize the new data for its tables for fatigue estimations.]
	(Claim 19) claim 18, the new operational situation is stored in the operational situations database. [Per the modification of claim 17, the cited teachings of U1 would disclose  creating a new estimation curve, and H1 teaches using estimation data for determining fatigue load values.]

In Re Claim 28:
X1 as modified in claim 25 teaches:
	The system according to claim 27, wherein: there is a module (T1) for determining accumulated fatigue loads, and sending operational metadata for an operational situation to a load estimation module (H1, 63) when the operational metadata for an operational situation corresponds to the operational metadata of any of the plurality of previously defined operational situations. 

X1 as modified in claim 25 does not teach:
	Wherein the operational situation does not correspond to any of the previously defined operational situations.

U1 teaches:
It is well-known in the art when the damage state of the system is not found on the database. It can be desirable to build a new entry, using the state quantity (9) and load history (8) and using interpolation, for a new estimation curve (15) to a change database (13).  This datapiece and estimation, can be used to determine the new curve and life and tore this in the database (13). This yields a new piece of data for estimate state quantity change data to be utilized in an updated model.  [Page 5, ¶50-52.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, to formulate a new operational metadata and estimated fatigue curve for the operational situations that aren’t found, as taught by U1, for the purpose of providing new fatigue estimation curves to accommodate component lifetime estimates when an existing estimation curve is not present and improve fatigue accumulation models.  This would yield, when the operational metadata does not correspond to a previously defined operational situation, creating a new operational fatigue load estimation for use in the module, and using this estimate in the accumulation module to determine current part lifetime.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over X1, H1, R1, and T1 as applied to claim 25 above, and further in view of US 2019/0155235 to Qvist (Q1).

In Re Claim 30:
X1 as modified in claim 25 teaches:
	A module for determining accumulated fatigue loads. [See modification of claim 25, with element T1.]

X1 as modified in claim 25 does not teach:
	The module is stored on a server at a remote location from the wind turbine.

Q1 teaches:
	It is well-known when SCADA systems, communications in wind farms, that one can utilize a separate server for processing sensor data and computationally expensive operations, as this will prevent the turbines from having heavy or expensive servers/computer processors, by offboarding these to a centralized location that can serve several turbines with the extensive processing capabilities needed. [Page 1, ¶4-5.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, to offload the modules for computation and processing and estimation, from the turbines as taught by Q1, for the purpose of reducing expensive computational servers from the system.  This would yield the limitation of the modules for determining accumulated loads stored on a server at a remote location from the wind turbine. 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over X1, H1, and R1 as applied to claim 31 above, and further in view of US 2019/0155235 to Qvist (Q1).

In Re Claim 35:
X1 as modified in claim 31 teaches:
	The operational metadata is used for diagnostics or troubleshooting. [sensors of X1 and H1 are diagnostics.] 

X1 as modified in claim 31 does not teach:
	The diagnostics are remote. 

Q1 teaches:
	It is well-known when SCADA systems, communications in wind farms, that one can utilize a separate server for processing sensor data and computationally expensive operations, as this will prevent the turbines from having heavy or expensive servers/computer processors, by offboarding these to a centralized location that can serve several turbines with the extensive processing capabilities needed. [Page 1, ¶4-5.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of X1, to offload the computers and controls from the turbines as taught by Q1, for the purpose of reducing expensive computational servers from the system.  This would yield the limitation of the troubleshooting and diagnostics are remote.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0288855 to Deshpande teaches uprating or downrating a turbine power output based on its fatigue loads. [Title, Abstract.]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745